DETAILED ACTION
Claims 1-6 and 8-21 have been examined and are pending.
Claim 7 is canceled.
Claim 21 is new.
This application is a CON of 16/220,556 12/14/2018 PAT 10,862,868.
16/220,556 is a CON of 14/860,641 09/21/2015 PAT 10,193,864.
14/860,641 has PRO 62/220,476 09/18/2015.
14/860,641 has PRO 62/052,897 09/19/2014.
Applicant’s prior-art arguments regarding Claims 8-13 are respectfully found to be unpersuasive. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s rollup of dependent claims previously indicated as allowable if written in independent form with all of the intervening claims, filed 10/7/2021, with respect to the rejection of Claims 1-6, 8-15 and 17-20 under 35 U.S.C. 102(a)(1) and (a)(2); and the rejection of Claim 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 1-6, 8-15 and 17-20 under 35 U.S.C. 102(a)(1) and (a)(2); and the rejection of Claim 16 under 35 U.S.C. 103 have been withdrawn. 
Applicant’s arguments, see pages 7 and 8, filed 10/7/2021, with respect to the rejection of Claims 8-13 under 35 U.S.C. 102(a)(1) and (a)(2) have been fully considered but are not persuasive.  The rejection of Claims 8-13 under 35 U.S.C. 102(a)(1) and (a)(2) has been maintained. 
Applicant’s arguments alleging the Cherukuri et al. reference does not disclose “causing a first cloud provider of the different cloud providers to retrieve content of the selected service from a second cloud provider of the different cloud providers” are found to be unpersuasive. Cherukuri et al. disclose delivery of prioritized services - ¶¶ [0019-0020] and 0033]; and load-balancing in fulfilling service requests - ¶ [0040]. The process of load balancing necessarily requires a first provider to delegate service to be performed at a second provider; and in the instances where processing is split and distributed  to others, the others must necessarily return their portion of the processing result to the provider who delegated the process to be performed. vCPU load balancing is disclosed in ¶ [0040]. Perhaps Applicant should further limit Claim 8 to include the type of content being retrieved, and the type of service providers (first and second)? Cherukuri et al.’s Figure 1 clearly displays Cloud Service Provider 29 having an Orchestration Engine 16, which coordinates the services (See ¶ [0019]) of other service providers within itself (14). Examiner could have just as easily mapped the orchestration engine as the first cloud provider, and the services as the second, all of which are used to provide cloud services in the form of capability sets (20) to the subscribing clients (18). Note throughout the Cherukuri et al. reference, many services are available to fulfill cloud services for subscribers, including but not limited to webservices and database services, all of which are provided through the orchestration engine (¶ [0019, 0041, 0066]). 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2013/0311778 A1 (Cherukuri et al.).

As to Claim 8, Cherukuri et al. anticipate a method comprising: 
generating, by a computing device, a user interface that comprises a list of entries for different services offered by different cloud providers (Cherukuri et al. disclose the Cloud Service Provider 29, offering to users, via service catalogs 28, a menu of cloud services 14 (plural)  and infrastructure to meet a level of quality of service according to subscription - ¶¶ [0020 and 0025]. Subscriptions require a user interface to enter their desired options, as disclosed in Fig. 2, element 30 and - ¶¶ [0020 and 0061-0063]. The plurality of cloud service providers are disclosed in ¶ [0021], wherein community and public clouds are disclosed, hence a plurality of cloud service providers); 
receiving, via the user interface, a selection of one of the services (Cherukuri et al. disclose the self-service portal 30 – Fig. 2); 
causing a first cloud provider of the different cloud providers to retrieve content of the selected service from a second cloud provider of the different cloud providers (Cherukuri et al. disclose delivery of prioritized services - ¶¶ [0019-0020] and  0033]; and load-balancing in fulfilling service requests - ¶ [0040]); and 
causing output of the content for a user (Cherukuri et al. disclose delivery of prioritized services - ¶¶ [0019-0020] and  0033]). 

As to Claim 9, Cherukuri et al. anticipate the method of claim 8, further comprising: 
retrieving different content of the selected service from the first cloud provider (Cherukuri et al. disclose delivery of applications - ¶ [0020]. Different applications provide different content). 

As to Claim 10, Cherukuri et al. anticipate the method of claim 8, 
wherein the computing device is a cable service computing device (Cherukuri et al. disclose the fiber cable services - ¶ [0029]). 

As to Claim 11, Cherukuri et al. anticipate the method of claim 8, wherein the causing the first cloud provider to retrieve the content of the selected service comprises: 
receiving, by the computing device and from the first cloud provider, a request for the content (Cherukuri et al. disclose the self-service portal 30 – Fig. 2); and 
sending, by the computing device and to the second cloud provider, the request (Cherukuri et al. disclose delivery of prioritized services - ¶¶ [0019-0020] and  0033]; and load-balancing in fulfilling service requests - ¶ [0040]). 

As to Claim 12, Cherukuri et al. anticipate the method of claim 8, further comprising: 
storing, for the user, user credentials for each of the different cloud providers (Cherukuri et al. disclose the Cloud Service Provider 29, offering to users, via service catalogs 28, a menu of cloud services 14 (plural)  and infrastructure to meet a level of quality of service according to subscription - ¶¶ [0020 and 0025]. Subscriptions are tailored according to each individual subscriber {credentialed to the subscriber} with a generated service catalog 28(1-N) – Fig. 1 and ¶ [0020]. The plurality of cloud service providers are disclosed in ¶ [0021], wherein community and public clouds are disclosed, hence a plurality of cloud service providers). 

As to Claim 13, Cherukuri et al. anticipate the method of claim 8, further comprising: 
establishing a cloud service connection between the computing device and each of the different cloud providers (Cherukuri et al. disclose the creation and use of virtual tunnels to provide cloud services to users – Fig. 1, elements 20(1-N). 

Allowable Subject Matter
Claims 1-6 and 14-21 are allowed.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD G KEEHN/Primary Examiner, Art Unit 2456